DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
The preliminary amendment filed September 11, 2020 is acknowledged:
Claims  1-6 are pending.
Information Disclosure Statement
The information disclosure statement filed September 29, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 11, 2020 are acceptable for examination purposes.
Specification
The specification received September 11, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakurai (U.S. Patent Application No. 2019/0013500).
As to claim 1, Sakurai discloses a battery module comprising:
a battery stack including a plurality of batteries 21, the batteries 21 being stacked; and 
a plurality of first restraining members 4(41) and a plurality of second restraining members 3(31) that restrain the battery stack; and
connecting members 51 each of which connects one of the first restraining members 4(41) and one of the second restraining members 3(31) to each other,

wherein each of the first restraining members 4(41) extends in a stacking direction of the batteries, and the plurality of first restraining members 4(41) are arranged in a direction intersecting the stacking direction, 
each of the second restraining members extends 3(31) in a direction intersecting the stacking direction, and the plurality of second restraining members 3(31) are arranged in the stacking direction,
neighboring two of the first restraining members 4(41) and neighboring two of the second restraining members 3(31) define a housing space where the battery stack (batteries 21) is housed,
each of the first restraining members 4(41) has a first housing part 42 extending in a direction intersecting a planar direction in which the battery stack, the plurality of first restraining members 4(41), and the plurality of second restraining members 3(31) are arranged, 
each of the second restraining members 3(31) has a second housing part 32 extending in the planar direction,
each of the connecting members 51 connects the one of the first restraining members 4(41) and the one of the second restraining members 3(31) to each other by being housed in the first housing part 42 of the one of the first restraining members 4(41) and in the second housing part 32 of the one of the second restraining members 3(31) – see Figs. 1-3 and 6-7.

    PNG
    media_image1.png
    685
    814
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    747
    647
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    559
    780
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    865
    media_image4.png
    Greyscale

As to claim 3, Sakurai discloses a spacer 22 that is disposed between then end battery 21 of the stack and one of the second restraining members 3(31) to fill the gap between the second restraining member 3(31) and end battery 22 (Figs. 1, 2, 4 and 5).
As to claim 4, each of the first restraining members 4(41) having a width where the cells are provided which is thinner than the width where the first housing part 42 is provided (Figs. 2, 6, 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (U.S. Patent Application No. 2019/0013500) as applied to claim 1 above, and further in view of Fritz et al. (U.S. Patent Application No. 2014/0045026).
Sakurai does not teach forming a plurality of housing spaces that a formed to connect three or more of the first restraining members to a pair of the second restraining members.
Fritz teaches of a modular battery housing assembly, wherein two housing spaces are formed by arranging three first restraining members to a pair of second restraining members.  The concept of designing the retaining members of Sakurai by providing 3 first restraining members, coupled to a pair of second restraining members since it would have provided a configuration for retaining two sets of battery stacks therein to provide for a desired power output from the batteries therein.

    PNG
    media_image5.png
    560
    627
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    567
    679
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery module of Sakurai to have three first restraining members coupled to a pair of second restraining members as taught by Fritz since it would have provided a battery module for retaining two stacks of batteries therein to obtain a module design with increased power output.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (U.S. Patent Application No. 2019/0013500) as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Application No. 2015/0064539).
Sakurai does not teach disposing the battery module in a chassis.
Kim disclosed that it was conventionally known in the art to dispose a battery module (stacks of batteries) within a common chassis or housing (Figs. 1-2).  The exterior housing provides protection from the environment.

    PNG
    media_image7.png
    783
    644
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery module of Sakurai by disposing the battery module in a chassis or housing as taught by Kim since it would have provided a design for protecting the batteries from the external environment.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (U.S. Patent Application No. 2019/0013500) as applied to claim 1 above, and further in view of Fujii et al. (WO 2014/024432) or Zhou et al. (U.S. Patent No. 7,507,499).
Sakurai does not teach disposing the battery module in a chassis (claim 5) or of the first restraining member including a fixing part fixed to the chassis (claim 6).
Fujii disclosed that it was conventionally known in the art to dispose a battery module 100 (stacks of batteries) within a common restraining member 9 and wherein the lower end of the side members 4 include and end lower edge and opening through the lower edge which defines a fixing part fixed to the chassis via through-bolts 23 (Figs. 2 and 5-6).

    PNG
    media_image8.png
    289
    152
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    856
    655
    media_image9.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery module of Sakurai by fixing the battery module to a chassis as taught by Fujii since it would have provided a design for effectively securing the battery module to an intended load.
Zhou disclosed that it was conventionally known in the art to dispose a battery module 37 (stacks of batteries) within a common restraining member and wherein the surrounding restraining member can be provided with an array of through-holes 90 for fixing the restraining members 60, 62, 80 and 82 to a lower chassis or tray  (Figs. 1, 4 and 6).

    PNG
    media_image10.png
    410
    407
    media_image10.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery module of Sakurai by fixing the battery module to a chassis as taught by Zhou since it would have provided a design for effectively securing the battery module to a tray.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2013122819 discloses a battery module wherein the module includes restraining members surrounding corresponding battery stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725